Per Curiam.
A disciplinary complaint was filed against Mark D. Petersen with the Counsel for Discipline of the Nebraska State Bar Association.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), respondent filed a voluntary surrender of license with this court. The respondent freely and voluntarily waived all proceedings against him in connection with the disciplinary complaint. Respondent knowingly admitted that he had violated Canon I, DR 1-102(A)(1) and (4), of the Code of Professional Responsibility. He also freely and voluntarily consented to an order of disbarment and waived any right to notice, appearance, or hearing prior to entry of the order.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.